   Case: 1:20-cr-00453 Document #: 14 Filed: 09/08/20 Page 1 of 2 PageID #:32                    LE
                                                                        FILED
                                                                          sEP 08 2020ir-
                          UNITED STATES DISTRICT COURT                THOMAS G. BRUTON
                          NORTHERN DISTRICT OF ILLINOIS            CLERK U,S. DHTR|GT COUFlr
                                EASTERN DIVISION

 UNITED STATES OF AMERICA
                                           No. 20 CR 453
                     v.
                                           Violations: Title 8, United States Code,
 ADOMAS JONAVICIUS,                        Section 1326(a) and Title 6, United
  also known as "Adam Jonavicius"          States Code, Section 202(4); Title 18,
  and "Adomas Jonaviciene"                 United States Code, Section 922(d$)

                                           INDICTMENT
                                                                  JUDGE GETTIEMAN


                                   COUNT ONE
                                                                 MfiOISTRATE JUDOI       fiII[

      The SPECIAI NOVEMBER 2019 GRAND JURY charges:

      On or about July 10, 2020, at Burr Ridge, in the Northern District of lllinois,

Eastern Division,

                               ADOMAS JONAVICIUS,
                           also known as "Adam Jonavicius"
                               and "Adomas Jonaviciene"

defendant herein, an alien who previously had been deported and removed from the

United States on or about May 7, 2014, was present and found in the United States

without previously having obtained the express consent of the Secretary of the

Department of Homeland Security, for reapplication by defendant for admission into

the United States;

      In violation of Title 8, United States Code, Section 1326(a) and Title 6, United

States Code, Section 202(4).
   Case: 1:20-cr-00453 Document #: 14 Filed: 09/08/20 Page 2 of 2 PageID #:33




                                   COUNT TWO

      The SPECIAI NOVEMBER 2019 GRAND JURY further charges:

      On or about July 10, 2020, at Burr Ridge, in the Northern District of Illinois,

Eastern Division,

                              ADOMAS JONAVICIUS,
                          also known as "Adam Jonavicius"
                              and "Adomas Jonaviciene,"

defendant herein, knowing that he was an alien illegally or unlawfully in the United

States, did knowingly possess,    in and affecting interstate   commerce,   a firearm,
namely, a loaded Smith & Wesson .357 Magnum caliber revolver, bearing serial

number K2645I7, which firearm had traveled in interstate commerce prior to the

defendant's possession of the fi.rearm;

   In violation of Title 18, United States Code, Section 922(d@).

                                             A TRUE BILL:



                                             FOREPERSON


Signed by Matthew F. Madden on behalf of the
UNITED STATES ATTORNEY
